Title: To Thomas Jefferson from Bernard Peyton, 4 December 1820
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir,
Rich’d
4 Decemr 1820
Your draft favor Mr J. Garland for $600 has been presented & paid some time since, & I will on Wednesday next pay $500 towards your $3,000 note due at the Farmers Bank on that day, being the acct of curtail called for by them on that note. On Friday last recd from Jefferson Randolph three Blank notes for the renewal your several notes under my management, which are in time, & shall be duely attended to: in his letter he mentioned that none of your Flour had then been shipped, but would dispatch it on the first rise of the water in the River, which the present than will afford, so that I presume it may be expected in a few days: The article is still declining, & non dull sale at $3 9/16– Wheat 67C, Tobacco old $4¾ @ 9½, new $3¾ @ 7–It affords me pleasure to inform you that the Genl Court have decided, (in which they had the concurrence of the Jury), that there was no defalcation in the Treasury during the year 1819, (which year alone I am surety) & that consequently the securities of that year are free from responsibility:—The Commonwealth’s council have appealed from this decision to the Court of Appeals, where I hope we have still less to fear—With sincere regard Dr Sir Yours very TruelyBernard Payton